Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on February 18, 2022, the Examiner acknowledges the following: 
Claims 1, 3, 4, 7, 8, 11, 12, 13, 14, 15, 18, 19, 20 and 21 were amended. 
Claim 2 was previously canceled by Applicant
Currently claims 1 – 21 are pending. Claim 2 was previously canceled by Applicant; therefore, claims 1 and 3 – 21 and they are being considered for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth 02/18/2022 has been entered.
 
Allowable Subject Matter
4.	Claims 1 and 3 – 21 (renumbered as 1 – 20) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
	A solid state image sensor a (Azami – US 2010/0091167 A1), comprising a pixel unit configured such that a plurality of pixels that conduct photoelectric conversion are disposed in a matrix; and a pixel signal readout unit configured to read out the plurality of pixel signals from the pixel unit on a per-pixel basis; wherein the pixel signal readout unit includes a plurality of comparators, disposed column-parallel with respect to the pixels, configured to compare a readout signal potential to a reference voltage, and output a determination signal based on the comparison result, and a plurality of counters configured to count the comparing time of a corresponding comparator, and wherein each comparator includes a first amp containing a differential amplifier configured to receive the reference voltage at the gate of a transistor, receive the readout signal at the gate of another transistor, and compare the reference voltage to the readout signal potential, a second amp containing an amplifier configured to increase the gain of the output of the first amp, and output the result, and a capacitor connected between the input and the output of the amplifier in the second amp in order to exhibit the Miller effect. Azami teaches some features of the current application such as a pixel unit including a plurality 
	A comparator (Naka – US 2011/0169681 A1) comprising a comparing section configured to output a result of comparison between a first voltage and a second voltage which constitute an input differential signal; a first positive feedback section configured to operate in synchronism with a first clock signal, to amplify the result from the comparing section, and to output the amplified result to an output node pair; and a second positive feedback section configured to operate in synchronism with a second clock signal, and to provide positive feedback to the output node pair, wherein the second clock signal lags the first clock signal and, wherein the second positive feedback section includes a first, a second, a third, and a fourth NMOS transistors; a gate of the first NMOS transistor is 
A photoelectric conversion element (Nakazawa – US 2016/0112660 A1) comprising light receiving means for generating electrical charge according to an amount of light received; buffer means for buffering and outputting a voltage signal according to the electrical charge generated by the light receiving means; current control means for controlling, when the buffer means outputs the voltage signal, electric current flowing through the buffer means so as to be a predetermined amount of electric current; and elimination means for eliminating high-frequency components in a band equal to or higher than a predetermined band from the voltage signal output from the buffer means. Nakazawa teaches a photoelectric element comprising a light receiving means that 

Regarding Claim 1 and 13:
	Azami teaches a pixel unit including a plurality of pixels disposed in a matrix; wherein the pixel readout include comparators configured to compare a readout signal potential to a reference voltage; however, Azami fails to teach a positive feedback and even though it teaches the output of the amplification of the second amplifier to exhibit the Miller effect, Azami does not teach or indicate/suggest the limitations of the amended claims 1 and the amended claim 13 such as a band limiting circuitry configured to narrow a band of the output signal; and a positive feedback circuitry configured to receive the output signal, and feedback part of the output signal to the first input terminal. Naka teaches a comparator which includes a first feedback section which operates in synchronism with a first clock signal; however, it fails to teach or to suggest the amended claims 1 and amended claim 13. Naka teaches the comparators which cannot be combined with Azami as to read on the mended claims 1 and 13. Furthermore, Naka fails 

Regarding Claim 1:
	The combination of Azami, Naka and Nakazawa fails to explicitly teach “a sensor element with a comparing circuitry configured to  generate an output signal based on the comparison of the detection signal to the predetermined reference signal; with a band limiting circuitry configured to narrow a band of the output signal; and a positive feedback circuitry configured to receive the output signal, and feedback part of the output signal to the first input terminal”.
	Therefore, as discussed above (see the detailed discussed of prior art above for the claims 1 and 13 limitations), claim 1 is allowable over the combination of Azami, Naka and Nakazawa prior art.

Note: For more details see the Applicant arguments filed on 02/18/2022.

Regarding Claims 3 – 12: 


Regarding Claim 13:
	The combination of Azami, Naka and Nakazawa fails to explicitly teach “an electronic device with a sensor element including a comparison circuitry configured to  generate an output signal based on the comparison of the detection signal to the predetermined reference signal; with a band limiting circuitry configured to narrow a band of the output signal; and a positive feedback circuitry configured to receive the output signal, and feedback part of the output signal to the first input terminal”.
Therefore, as discussed above (see the detailed discussed of prior art above for the claims 1 and 13 limitations), claim 13 is allowable over the combination of Azami, Naka and Nakazawa prior art.

Note: For more details see the Applicant arguments filed on 02/18/2022.

Regarding Claims 14 – 21: 
	Claims 14 – 21 depend directly to claim 13 and they require all the limitations of claim 13, which are not taught by the prior art of record. On the other hand, claims 14 – 21 depend directly or indirectly to claim 13 and they add new limitations to claim 13, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. J. Hynecek, US 2014/0085523 A1 – it teaches an image sensor pixel circuitry comprising: a substrate having opposing front and back surfaces; a charge storage region formed at the back surface of the substrate, wherein the charge storage region is configured to accumulate photo-generated charge; a charge readout node formed at the front surface of the substrate, wherein the charge readout node is configured to receive the accumulated photo-generated charge from the charge storage region; a first reset transistor formed on the front surface of the substrate and coupled to the charge readout node; and a second reset transistor formed on the front surface of the substrate and coupled to the charge readout node through a capacitor, wherein the charge readout node comprises a floating diffusion node at the front surface of the substrate, further comprising: a source follower transistor formed at the front surface of the substrate and coupled to the floating diffusion node and, further comprising: column feedback amplifier circuitry coupled to the floating diffusion node through the source follower transistor.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697